DETAILED ACTION
The following is a response to Applicant’s communications filed 11/17/2021 that included amendments, which have been entered. Applicant amended claims 1-6, 22-27, and 29-34. As a result of these amendments, claims 1-6 and 21-34 are allowable.





REASONS FOR ALLOWANCE
Claims 1-6 and 21-34 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Claim Objection
Applicant’s amendments addressed the claim objection set forth in the previous action. The claim objection is hereby withdrawn. 

35 USC 101
The amendments present additional elements in a high level details and specificity, when viewed as a whole, integrates any recited abstract ideas into a practical application, under Step 2A Prong 2 (see 84 Fed. Reg. 54-55, available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), because, when viewed as an ordered combination, the specifically recited combination of additional elements applies any alleged abstract in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These specifically recited additional elements sufficient to integrate any abstract idea into a practical application that are beyond generally linking the abstract idea to a particular technological environment include, at least, the following additional elements recited in claim 1, and similarly claims 22, 29:
obtaining payment transaction data associated with a first plurality of payment transactions, wherein the first plurality of payment transactions are associated with a plurality of merchants and a plurality of marketplace providers associated with one or more marketplace platforms through which the plurality of merchants sell goods and/or services; 
extracting, from the payment transaction data and for each payment transaction from the first plurality of payment transactions, words that describe the payment transaction, an amount associated with the payment transaction, and attributes associated with the payment transaction; 
classifying, using a first neural network trained using root words extracted from a second plurality of payment transactionspayment transaction from [[of]] the first plurality of payment transactions as either a purchase transaction or a partner fee transaction based on the words that describe the payment transaction, the amount associated with the payment transaction and the attributes associated with the payment transaction; 
associating each payment transaction classified as a first plurality of payment transactions to create partner fee data; 
obtaining onboarding data, offerings data, and sales data associated with the plurality of marketplace providers; 
obtaining data about a first marketplace provider; 
determining, using a second neural network at least one .

These additional elements describe a specific method that integrate the additional elements into a practical application by improving the technology of online shopping and e-commerce integration, and in combination as whole, these additional elements apply any abstract in a meaningful way that is beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, and thus, these additional elements integrate any recited abstract idea into a practical application under the second prong of Step 2A.

Prior Art
The closest prior art are U.S. Patent Application Publication No. 2019/0318367 to Myles (hereinafter "Myles") in view of U.S. Patent Application Publication No. 2008/0154761 to Flake et al. (hereinafter "Flake").; however, the combined teachings of these references do not teach the specific ordered sequence of limitations of independent claims 1, 22, 29, none of the these references teaches the following claim features required by claims 1, and similarly claims 22, 29:
obtaining payment transaction data associated with a first plurality of payment transactions, wherein the first plurality of payment transactions are associated with a plurality of merchants and a plurality of marketplace providers associated with one or more marketplace platforms through which the plurality of merchants sell goods and/or services; 
extracting, from the payment transaction data and for each payment transaction from the first plurality of payment transactions, words that describe the payment transaction, an amount associated with the payment transaction, and attributes associated with the payment transaction; 
classifying, using a first neural network trained using root words extracted from a second plurality of payment transactionspayment transaction from [[of]] the first plurality of payment transactions as either a purchase transaction or a partner fee transaction based on the words that describe the payment transaction, the amount associated with the payment transaction and the attributes associated with the payment transaction; 
associating each payment transaction classified as a first plurality of payment transactions to create partner fee data; 
obtaining onboarding data, offerings data, and sales data associated with the plurality of marketplace providers; 
obtaining data about a first marketplace provider; 
determining, using a second neural network provider and at least one .

The closest Non-Patent Literature,  “Decision Support and Data Mining for Direct Consumer-to-consumer Trading”, Chan et al. 2014, discloses, a decision support system that integrates a hybrid neighborhood search algorithm for determining the price of sale item when it is placed for trading in the Internet. The seller would provide the condition and number of years of usage of the used item, and the intelligent system would provide real-time search on related items in the marketplace and suggest a price for trading. Data mining techniques are explored for efficient processing of a vast amount of information in the database tables. In addition, the trading system would also have the intelligence of recommending items or products to a potential buyer given the previous purchase patterns. Related items to a recently purchased item would also be suggested with an aim of providing friendly reminders and recommendations so that the user of the website would obtain a pleasant trading experience, do not teach the specific ordered sequence of limitations of independent claims 1, 22, 29. 

Moreover, since the specific ordered combined sequence of claim elements recited in claims 1, and similarly claims 22, 29, cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Myles, Flake, Chan and/or any other additional reference(s) would be improper to teach the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN (Max) LEE whose telephone number is (571) 272-3821.  The examiner can normally be reached on Monday - Thursday, 9 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO HAN MAX LEE/
Examiner, Art Unit 3623


/CHARLES GUILIANO/Primary Examiner, Art Unit 3623